
	

115 S2314 IS: Border and Port Security Act
U.S. Senate
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2314
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2018
			Mrs. McCaskill (for herself, Mr. Tester, Ms. Heitkamp, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To increase the number of U.S. Customs and Border Protection Office of Field Operations officers
			 and support staff and to
			 require reports that identify staffing, infrastructure, and equipment
			 needed to enhance security at ports of entry.
	
	
 1.Short titleThis Act may be cited as the Border and Port Security Act. 2.Additional U.S. Customs and Border Protection personnel (a)OfficersThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 500 new Office of Field Operations officers above the current authorized level every fiscal year until the total number of Office of Field Operations officers equals the requirements identified each year in the Workload Staffing Model.
 (b)Support staffThe Commissioner is authorized to hire, train, and assign support staff, including technicians, to perform non-law enforcement administrative functions to support the new Office of Field Operations officers hired pursuant to subsection (a).
 (c)Traffic forecastsIn calculating the number of Office of Field Operations officers needed at each port of entry through the Workload Staffing Model, the Office of Field Operations shall—
 (1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and
 (2)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (d)Report on Workload Staffing Model updatesAs part of the Annual Report on Staffing required under section 411(g)(5)(A) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)(A)), the Commissioner shall include information concerning the progress made toward meeting Office of Field Operations officer and support staff hiring targets, while accounting for attrition.
 (e)GAO reportIf the Commissioner does not hire the 500 additional Office of Field Operations officers authorized under subsection (a) in fiscal year 2020, or in any subsequent fiscal year in which the hiring requirements set forth in the Workload Staffing Model have not been achieved, the Comptroller General of the United States shall—
 (1)conduct a review of U.S. Customs and Border Protection hiring practices to determine the reasons that such requirements were not achieved and other issues related to hiring by U.S. Customs and Border Protection; and
 (2)submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the results of the review conducted under paragraph (1). 3.Ports of entry infrastructure enhancement reportNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that identifies—
 (1)infrastructure improvements at ports of entry that would enhance the ability of Office of Field Operations officers to interdict opioids and other drugs that are being illegally transported into the United States, including a description of circumstances at specific ports of entry that prevent the implementation of technology used at other ports of entry;
 (2)detection equipment that would improve the ability of such Office of Field Operations officers to identify opioids, including precursors and derivatives, that are being illegally transported into the United States; and
 (3)safety equipment that would protect such Office of Field Operations officers from accidental exposure to such drugs or other dangers associated with the inspection of potential drug traffickers.
 4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $69,520,000 for each of the fiscal years 2018 through 2024.
